Opinion concurring,
Mr. Justice Mitchell:
The agreement was entirely one sided, as it tied up the appellants’ title, and yet allowed the appellee to repudiate the purchase without further liability than the mere forfeiture of the $50 deposit money. I am of opinion that time is of the essence of such a contract, and that a purchaser ought not to be permitted to enforce it in equity after the stipulated period.
The evidence in this case, however, shows that appellant waived the limitation as to time, and that his subsequent refusal to convey was au after-thought growing out of a dispute on another matter. On this ground, I concur in affirming the decree.